United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40052
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICARDO ANTONIO VERGARA, also known as Jesus Alfredo Gracia,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-192-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Ricardo Antonio Vergara,

also known as Jesus Alfredo Gracia, on direct appeal has filed a

motion to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967).   Vergara has filed a response raising

the following issues:   (1) his guilty plea was unknowingly and

involuntarily entered; (2) he did not receive sufficient advance

notice of the information contained in the presentence report;


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-40052
                                   -2-

(3) the district court erred in failing to award him a three-

level downward adjustment for acceptance of responsibility under

U.S.S.G. § 3E1.1.     Vergara also argues that he received

ineffective assistance of counsel because counsel had a conflict

of interest, failed to let the DEA know that Vergara wanted to

talk, and failed to object to alleged errors contained in the

original pre-sentence report.     We decline to review only

Vergara’s claim that counsel had a conflict of interest, because

the record is insufficiently developed to permit direct review of

that claim.     See United States v. Maria-Martinez, 143 F.3d 914,

916 (5th Cir. 1998); United States v. Brewster, 137 F.3d 853, 859

(5th Cir. 1998).

     Our independent review of the briefs and the record

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.     See 5TH CIR. R. 42.2.